Interim Decision #2609

MATTER OF

M/V

"Rio CALCHAQUI"

In Fine Proceedings
SFR 10/28.322 (T-3)

Decided by Board August 25, 1977
Form 1-259, Notice to Detain, Deport, Remove or Present Aliens, must be served on the
carrier before liability for fines under section 273(d) of the Immigration and Nationality
Act can attach. Listing of persons to be detained on Form 1-410, "Receipt for Crew
List," furnished the Master of the Vessel, standing alone, does not provide sufficient
notice under section 273(d) of the Act.
In re: MN "RIO CALCHAQUI", which arrived at Oakland, California from foreign, on
January 26, 1976. Alien passengers involved: Roberto Cortez-Portillo, dose
Clement* Lafaux- Ortiz, Modesto numprmn Cedeno-Montes. Jose Luis
Garces-Valencia
Basis for Fine: Act of 1952—Section 273(d) [8 U.S.C. 1323(d)]
ON BEHALF OF CARRIER: Transpacific Transportation Co.

650 California Street
San Francisco, California 94108
BY: Milhollan, Chairman; Wilson, Appleman, and Maguire, Board Members

This matter comes to us on certification from the District Director for
Transpacific
Transportation Company, had incurred liability for a fine in the total
amount of $4,000, to be imposed under section 273(d) of the Immigration
and Nationality Act, as amended. We do not agree and hold that
liability to fine has not been incurred in this case.
This case arose as a result of the carrier's failure to detain four alien
stowaways on board when so ordered by an immigration officer. The
stowaways had boarded the vessel in Colombia and were discovered on
the high seas. The Service was notified of their presence before the
vessel's arrival at Oakland, California, on January 26, 1976. The inspecting immigration officer ordered them detained and deported from the
United States by service of Form 1-259 on the agent. The vessel then
departed from Oakland for Canada with the stowaways detained on
board. Canadian Immigration refused permission to land the stowaways
for the purpose of their repatriation.
The vessel returned to the United States and arrived at Vancouver,
review and final decision. He found that the carrier's agent,

323

Interim Decision #2609
Washington, on February 4, 1976, at which time the stowaways were
again ordered to be detained on board. This was done without the
issuance of another Form 1-259. However, the immigration officer did
sign and deliver to the Master of the vessel a "Receipt for Crew List"
(Form 1-410) which listed the four stowaways under "Detentions." The
receipt bears a notation "IMPORTANT NOUICE" which states, inter
alia, "The crewmen listed under "Detentions" are to remain on board
the vessel at all United States ports on the voyage. Failure to detain will
result in fine proceedings." The above form was attached to the Form

1-418 Crew List. The vessel then sailed coastwise and arrived at San
Francisco on February 6, 1976. Shortly thereafter, the four stowaways
eluded the custody of the vessel and illegally entered the United States.
Their escape allegedly was affected by the aid of an outside agent,
unconnected with the vessel. Two of the above-named aliens, CortezPortillo and Garces-Valencia, were later apprehended and deported.
Cedeno-Montes was also apprehended by the Service. Lafaux-Ortiz
apparently is still at large in the United States.
The District Director contended that the inspecting officer in Vancouver properly ordered the stowaways detained on board, not-

withstanding that a second Form 1-259 was not served on the carrier.
Although conceding that the stowaways were securely incarcerated and
escaped only through outside assistance, the District Director further
contended that the statute places an absolute duty on the carrier to
detain stowaways on board when so ordered by an immigration officer.
The District Director concluded that the carrier, therefore, had incurred liability for a fine despite the cautions taken or the diligence used
to detain the stowaways on board, citing Matter of British f IV
"Spencer", 5 I. & N. Dec. 563 (BIA 1953). The District Director reconirn-ended that a fine of $4,000 or $1,000 for each stowaway be imposed,
under the provisions of section 273(d) of the Act, with no mitigation
thereof.
Under section 273(d), liability for a fine is incurred by a carrier for
failure to detain on board any alien stowaway until such stowaway has
been inspected by an immigration officer, or for failure to detain such
stowaway on board or at such other designated place after inspection if
ordered to do so by an immigration officer.

It appears from the record that there is no dispute as to the basic facts
in this matter. Nevertheless, we agree with the contention made in
behalf of the carrier that when the vessel departed from California and
sailed to a foreign port, the carrier's duty under the Form 1-259 served
upon it in Oakland on January 26, 1976, was fully discharged and the
order then became a nullity. In any event, a new Form 1-259 was not
se:rved on any party when the vessel returned to the United States in
February, 1976. Forms 1-410 and 1-418 were served on the Master, but
324

Interim Decision #2609
there is no evidence to show that either or both of these notices came to
the attention of the carrier before the escape of the stowaways. It is an
essential prerequisite to imposition of a fine that both notice to detain
and notice of liability be served upon the one fined. Since the vessel
actually touched foreign, a new notice to detain (Form 1-259) should
have been served on the carrier. This was not done. On the basis of the
foregoing, it is clear that the carrier was under no duty to detain the
stowaways after the return from Canada because it was not notified to
do so.
Liability to fine presupposes a duty to detain.' In this instance, that
duty was never created by notice to the carrier. See Matter of SS
"Morning Light," 7 I. & N. Dec. 280 (INA 1956). Accordingly, we find
that imposition of a fine on the carrier is not -warranted in the circumstances of this case.
ORDER: It is ordered that no fine be imposed on the carrier.

See Gordon & Rosenfield, Vol. 2, Chap. 9.13, wherein it is pointed out that under this
particular phase of section 272(d) of the Act, notice is a prerequisite to liability and a fine
cannot be imposed against a party to whom an order was not communicated.
325

